       Case 1:19-cv-09255-MKV-SN Document 43 Filed 01/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT                                   USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                  DOCUMENT
                                                               ELECTRONICALLY FILED
 JAMIE GARCIA ALVAREZ, individually and                        DOC #:
 on behalf of others similarly situated,                       DATE FILED: 1/21/2021
                            Plaintiff,

                    -against-
                                                                1:19-cv-9255 (MKV)
 DYCKMAN ELECTRONICS CENTER, INC.
 d/b/a DYCKMAN ELECTRONICS, FRONT                                      ORDER
 ROW ELECTRONICS d/b/a DYCKMAN
 ELECTRONICS, AVRAHAM OZ, JACKIE
 OZ, NURIEL GUEDALIA, ANGELA
 TORRES,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from Plaintiff informing the Court that the parties have

reached a settlement in principle [ECF #42]. Because Plaintiff’s Complaint asserts claims under

the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., judicial approval is required for

settlement. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015)

(holding that FLSA settlements require the approval of either the district court or the United

States Department of Labor). “In deciding whether to approve a stipulated settlement, the Court

must scrutinize the settlement for fairness.” Boucaud v. City of New York, No 07-cv-11098

(RJS), 2010 WL 4813784, at *1 (S.D.N.Y. Nov. 16, 2010).

       Accordingly, IT IS HEREBY ORDERED that, by February 16, 2021, the parties shall

submit a joint letter to the Court explaining why the proposed settlement reflects a “fair and

‘reasonable compromise of disputed issues rather than a mere waiver of statutory rights brought

about by an employer’s overreaching.’” Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335

(S.D.N.Y. 2012) (quoting Mosquera v. Masada Auto Sales, Ltd., No. 09-cv-4925 (NGG), 2011
       Case 1:19-cv-09255-MKV-SN Document 43 Filed 01/21/21 Page 2 of 2




WL 282327, at *1 (E.D.N.Y. Jan. 25, 2011)). Specifically, the parties should address the

following factors:

       (1) the plaintiff’s range of possible recovery; (2) the extent to which “the settlement
       will enable the parties to avoid anticipated burdens and expenses in establishing
       their respective claims and defenses”; (3) the seriousness of the litigation risks
       faced by the parties; (4) whether “the settlement agreement is the product of arm's-
       length bargaining between experienced counsel”; and (5) the possibility of fraud or
       collusion.

Id. (quoting Medley v. Am. Cancer Soc., No. 10 Civ. 3214, 2010 WL 3000028, at *1 (S.D.N.Y.

July 23, 2010)). The letter must also address whether there is a bona fide dispute as to the

number of hours worked or the amount of compensation due and how much of the proposed

settlement Plaintiff’s attorney shall be seeking as fees. Cheeks, 796 F.3d at 203, 206. Absent

special circumstances, the Court will not approve any settlement agreement that is filed under

seal or in redacted form. Id. at 206.

       All other filing deadlines and appearance dates are adjourned sine die. The Clerk of

Court is respectfully directed to terminate the letter motion pending at docket entry 42.

SO ORDERED.
                                                      _________________________________
Date: January 21, 2021                                MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
